DETAILED ACTION
This is the first action on the merits and in response to preliminary amendment filed on 08/02/2021 for application 17259103. Claims 6-10 are pending; claims 1-5 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
¶ [0063] is related to “Cross-Reference to Related application”. “Cross-Reference to Related application” section should be placed immediately after “TITLE OF THE INVENTION”. See MPEP 608.01(a).
Appropriate correction is required.


Drawings
Figures 4a, 4b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haka (US 5330038)
Haka discloses:
Claim 6: A friction engaging device (Fig.1, 10) comprising:
a plurality of first plates (38) slidably fitted to an outer periphery side cylindrical member (32), 
a plurality of second plates (40) slidably fitted to an inner periphery side cylindrical member (42), 
a piston (48) pushing the first plates and the second plates by moving in an axial direction, 
a biasing member (82) applying a bias force to the piston in the axial direction (col.6 lines 56-62), and 

wherein the plate member slides in the axial direction in a state (col.2 lines 46-47) where the plate member is fitted to either one of the outer periphery side cylindrical member and the inner periphery side cylindrical member (col.2 lines 46-53).
Claim 7: The friction engaging device according to claim 6, wherein a second end of the biasing member (right side of spring 84) is supported by a member (84) integrally rotating with the either one of the outer periphery side cylindrical member and the inner periphery side cylindrical member (42).
Claim 8: The friction engaging device according to claim 6, wherein the plate member (74) is fitted to the inner periphery side cylindrical member (col.2 lines 46-53)
Claim 9: The friction engaging device according to claim 6, wherein an oil (fluid pressure within chamber 54) that has passed through a space (54) on a side of the plate member flows to the first plates and the second plates (col.2 lines 21-29).
Claim 10: the friction engaging device according to claim 6, wherein the friction engaging device is a lockup clutch (10, Fig.1) of a torque converter (col.1 line 53). 

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 9,228,620)
Kim discloses 
Claim 6: A friction engaging device (Fig.1; 100) comprising:
a plurality of first plates (131) slidably fitted to an outer periphery side cylindrical member (141), 
a plurality of second plates (121) slidably fitted to an inner periphery side cylindrical member (115), 
a piston (151) pushing the first plates and the second plates by moving in an axial direction, 

a plate member (172) supporting a first end (e.g. right side of spring 174) of the biasing member, 
wherein the plate member slides in the axial direction in a state (col.6 lines 24-27) where the plate member is fitted to either one of the outer periphery side cylindrical member and the inner periphery side cylindrical member (e.g. 172 is fitted to 115).
Claim 7: The friction engaging device according to claim 6, wherein a second end of the biasing member (left side of spring 174) is supported by a member (171) integrally rotating with the either one of the outer periphery side cylindrical member (115) and the inner periphery side cylindrical member.
Claim 8: The friction engaging device according to claim 6, wherein the plate member (57) is fitted to the inner periphery side cylindrical member (e.g. 172 is fitted to 115; col.6 lines 24-27)
Claim 9: The friction engaging device according to claim 6, wherein an oil (cooling fluid in chamber 173) that has passed through a space (169) on a side of the plate member flows to the first plates and the second plates (col.7 lines 12-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bradford (US 20050082136) discloses friction engaging device Fig.1, 27, first plate and second plate, biasing member 53, piston 43, plate member 49.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659